I wish to express the
pleasure of the Commonwealth of the Bahamas at having
Mr. Opertti preside over the deliberations of this fifty-
third session of the General Assembly and to convey to
him our warmest congratulations on his election. He may
count on the full support of the Bahamas delegation to
ensure the success of this session.
The Bahamas also wishes to express its appreciation
to Mr. Hennadiy Udovenko of Ukraine, whose competent
leadership brought the deliberations of the fifty-second
session to a successful conclusion. He has our gratitude.
On 10 July of this year, the Commonwealth of the
Bahamas celebrated its silver jubilee anniversary as a
sovereign nation. Our country is a thriving democracy and
enjoys one of the highest standards of living in our
hemisphere. Our economy continues its rebound from
negative growth early in the decade, and increasingly we
are creating the jobs necessary to provide productive
employment for our young population in all sectors of the
Bahamian economy.
Over the past 25 years, the Bahamas has
demonstrated a consistently strong and exemplary record
in upholding democracy, protecting and promoting human
rights, promoting the advancement of women and
promoting social development and justice.
As a member of the community of nations, the
Bahamas has remained firm in its commitments to the
United Nations and to other international organizations.
Hence, the foreign policy of the Bahamas has been
marked by peaceful cooperation and respect for the
sovereignty of its neighbours.
Nevertheless, we, like many others in the
international community, are constrained to question the
adequacy of delivery on commitments to improve the
circumstances of developing countries. I believe it is fair
to assert that the United Nations record of achievement in
developing countries has been, at best, mixed.
While it is true that many developing countries have
gained a measure of success in their economic and social
sectors as a direct result of United Nations intervention
and assistance, too often such successes have been
overshadowed and continue to be overshadowed by
8


serious deficiencies. Too many countries in the developing
world today suffer from abject poverty, deteriorating
environments, poor health standards, high unemployment
rates, staggering levels of malnutrition and hunger,
spiralling inflation, growing criminal activity and masses of
homeless persons displaced by political and economic
conditions. Such problems and challenges defy the meagre
resources, both human and financial, of these nations, and
many assistance programmes mounted to redress them are
limited by their decreasing resources.
These are some of the critical areas where the
Organization can make a difference in the lives of
individuals, especially in developing countries. Another area
where the Organization could make a difference would be
in the adoption of measures to eradicate the abhorrent
practice of trafficking in women and children. We call upon
the international community to make every effort to address
this problem in a comprehensive manner.
The Bahamas continues to be challenged by the
uncontrolled entry of economic migrants to its territory, a
struggle which receives scant international recognition or
assistance, notwithstanding the considerable financial
burden foisted upon our small developing State. Indeed,
undue pressure is frequently brought to bear upon our small
society to absorb such economic refugees without regard
for the serious social and political consequences of such
requests. It is clear that the important United Nations
conventions crafted to address the problems of political
refugees following the Second World War do not
adequately address the problem of today?s undocumented
economic migrants. We call on this Assembly, therefore, to
begin to address the need for a review of the mandate of
the United Nations High Commissioner for Refugees.
The Bahamas is an archipelago of some 700 islands
stretched over some 80,000 square miles of ocean. We are
home to one of the most important coral reef systems in the
world and of important species of flora, fauna and animal
life, both terrestrial and marine. Our responsibility to
conserve and protect our environment for the welfare of
future generations is clear. Equally clear is the fact that we
require continued international assistance if we are to
succeed. In this regard, I wish to acknowledge and thank
the United Nations Environment Programme (UNDP) for its
continuing assistance to the Bahamas as we seek to enhance
our capacity to catalogue, manage and protect our rich
biodiversity; and to thank also the Secretariat of the United
Nations Framework Convention on Climate Change for its
assistance in improving our response to the challenges
created by climate change and sea level rise.
It is important that we begin to deal forthrightly with
the obstacles which impede the United Nations from
playing as effective a role as it ought, or might, in the
global economy. We must be vigilant against slippage in
our commitment to the goals of the Organization so
eloquently embodied in our fiftieth anniversary pledge to
be a people “united for a better world“ in which the
human condition remained our highest priority. We must
all accept that the United Nations can only be, and will
only be, as successful and responsive as we the Member
States allow it to be. The United Nations success is our
success.
The reform measures adopted last session provide a
useful platform from which to refocus and improve our
Organization. In this regard, the Bahamas welcomes the
proposals for both a Millennium Assembly and a
Millennium Forum, so as to forge a closer partnership
with civil society.
The Bahamas also recognizes and accepts the
appropriateness of adopting sunset clauses, establishing
time limits for United Nations mandates. Given the
sensitivity of the matter, however, we strongly
recommend that final decisions be arrived at on the basis
of consensus among the Organization?s membership.
The Bahamas believes that the Security Council as
currently composed reflects some inequities and
imbalances of this Organization. A living organization
must adapt to changing circumstances if it is to remain
relevant. A Security Council reflecting the eminence of
post-Second World War Powers cannot be expected to
adequately address concerns of our post-colonial world.
As we approach a new millennium, it would be in our
interest for this central organ of our Organization to be
more reflective of our present reality.
As a peace-loving nation, and one in which respect
for human dignity has historically been upheld, the
Bahamas condemns terrorism in all its forms. Such
wanton acts are inhumane and wreak havoc on entire
communities. It is for these reasons that the Bahamas will
continue to lend its support to all legitimate national and
international efforts to stem the spread of terrorism and to
work towards its elimination.
To this end, we will continue to cooperate with the
international community to bring the perpetrators of
terrorism to justice, as well as to address comprehensively
the root causes of terrorism. We call on all Members to
act similarly.
9


We wish to thank Secretary-General Kofi Annan for
his untiring efforts in the promotion of international peace
and security. Unfortunately, his recent reports on trouble
spots around the world continue to reveal a disturbing
picture. In a world shrunken by globalization, every trouble
spot has the potential to affect us all. Our energies, exerted
in search of real solutions to these global crises, must
therefore match those expended in pursuit of responses to
our national challenges. Let us seek to mark the fiftieth
anniversary of United Nations peacekeeping with an
enlightened breakthrough in this area.
The continued production and use of land mines
internationally continues to maim and kill thousands of
innocent men, women and children in developing countries.
The Bahamas abhors these actions. We were pleased to join
the more than 100 countries which have signed the
Convention on the Prohibition of the Use, Stockpiling,
Production and Transfer of Anti-Personnel Mines and on
Their Destruction, which we have also now ratified. We
call upon all Member States that have not done so, to do
the same.
The Bahamas is seriously concerned by the
proliferation of handguns and other weapons which
continue to infiltrate small island developing States. The
use of these conventional weapons by perpetrators of crime
considerably raises the level of violence in our societies and
threatens our social, economic and political fibre.
We call on countries manufacturing handgun and other
weapons to assume greater responsibility over the sale and
export of such weapons, and to strengthen their
international collaborative efforts to combat this problem.
For our part, we have joined Member States of this
hemisphere in acceding to and ratifying the Inter-American
Convention against the Illicit Manufacturing of and
Trafficking in Firearms, Ammunition, Explosives and Other
Related Materials. We commend similar action to all
Member States of this body.
The Bahamas, after experiencing an abatement in the
illicit transit and traffic in narcotic drugs through its
territory, regrets to inform the Assembly that it is again
confronted with this scourge. Drug seizure quantity and
frequency have increased, and the numbers of persons
arrested and charged with drug offences are similarly
increasing. Past experience has taught us that this is not a
problem which can be resolved by any single State.
International cooperation is critical if this menace is to be
controlled.
Notably, we welcomed the recent twentieth special
session of the General Assembly on the world?s drug
problem. That session adopted important decisions
designed to chart the future course in the international
fight to combat the supply, traffic and consumption of
illicit drugs. It is now imperative that Member States
commit themselves to the implementation of those
decisions.
The past 12 months have been a period of turmoil
for the world?s economy, marked in particular by the
crippling financial crisis in South-East Asia. The fallout
from that crisis is now being felt, in varying degrees,
globally.
We have, from time to time, in this forum
underscored the importance of establishing a sustainable
and equitable international framework for highly
integrated global markets. This need remains critical,
particularly in the light of the quickening pace of the
globalization of production and of capital flows, and the
liberalization of trade since early in this decade. Clearly,
these developments have not provided equal opportunities
for all countries to share in the benefits of globalization.
Countries — developing countries, least developed
countries and countries with economies in transition —
ought to be assisted in their efforts to become integrated
into the mainstream global economy, without incurring
disruptive and punitive economic, social and cultural
costs. These are matters of survival for small economies
like that of the Bahamas.
Questions are now being raised concerning the
adequacy of the international financial system to meet the
growing demands of the world?s diverse economies. My
Government is acutely aware that, while private capital
flows have played an indispensable role in the
advancement of developing economies, they should not be
relied upon as the single source of financing for capital
development. In this connection, the Bahamas notes the
recent call for a high-level international intergovernmental
forum on financing for development aimed at furthering
the global partnership for development.
My Government supports this call and applauds the
Assembly?s efforts to explore the matter further by
soliciting input from Member States. We call on this body
to address the issue in as comprehensive and integrated a
manner as possible.
10


My Government was also pleased to note the
convening, in December last, of the expert group meeting
on vulnerability indices here at the United Nations. It is my
Government?s fervent hope that work will continue in this
important area. As the Assembly is aware, the Bahamas has
on many occasions repeated its objection to the use of per
capita income as the sole, or principal, measuring tool for
the economies of developing countries. This yardstick does
not, and cannot, take into account the special circumstances
of countries like the Bahamas, with our archipelagic make-
up, our ecological fragility and our economic vulnerability.
Yet these are all integral measures of our state of
development.
My Government looks forward to the upcoming
review in 1999 of the Barbados Programme of Action, and
hopes that all issues of concern to small island developing
States will be addressed in line with the chapters of the
Programme of Action.
The vision of our United Nations to meet the needs of
our people is achievable, but only if our purposes and
principles are designed for the common good rather than
for narrow nationalistic objectives. Otherwise, such motives
will inevitably produce inadequate programmes and
adversely affect relationships.
The lessons of history no longer take centuries to be
deduced. They present themselves starkly before us, often
in our own lifetime. Will we choose to learn from them?
The answer lies with each of us.







